DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 09/06/2022.
•	Claims 1 and 11 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed September 6, 2022 have been fully considered but they are not persuasive.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s arguments on page 8, that the machine learning elements integrate the alleged abstract idea into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here the claims recite a financial institution backend comprising: a database comprising data, a transaction authorization system, and a server executing a matching engine; a merchant backend having data; a third party payment processor storing information; a machine learning model trained based on data such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).  
Furthermore, and regarding Applicant’s arguments on page 8, that the machine learning model provides a technical solution, the argument is not persuasive.  As an initial matter, the Examiner respectfully points out that the limitations directed to machine learning are recited at a high level of generality such that they simply further describe the technological environment or field of use (e.g., a computer network).  Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic computer components of a financial institution backend comprising: a database comprising data and a server executing a matching engine; a merchant backend having data; a third party payment processor storing information to perform the claimed method steps and system functions.  The financial institution backend, merchant backend, and third party payment processor are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, regarding Applicant’s arguments on pages 8-9 that the Specification identifies problems and provides a technical solution to the problems, the argument is not persuasive.  The pending claims do not describe a technical solution to a technical problem.  The Specification describes a problem and improvement to a business or commercial process of associating customer accounts with third-party customer accounts at least at [0003], disclosing “Financial institutions often seek to match, link, or otherwise associate their customer's accounts with accounts that the customer may have with third- party partners of the financial institution. The third-party partners, however, may not be able to provide the financial institution with the customer's entire financial institution account number (e.g., the customer's complete debit or credit card number). Therefore, it is difficult for the financial institution to associate these accounts.”
Regarding Applicant’s arguments on pages 8-9, that the claim limitations provide a technical solution by providing a significantly efficient process and reduce a load on both systems, the arguments are not persuasive.  The Federal Circuit has indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology (see MPEP 2106.04(a)).  Furthermore, it is noted, “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible as an improvement to computer functionality.” Customedia, 951 F.3d at 1364 (quoting Intell. Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015)); see also BSG Tech LLC v. BuySeasons, Inc., 899  F.3d  1281,  1288  (Fed. Cir. 2018) (“These benefits, however, are not improvements to database functionality. Instead, they are benefits that flow from performing an abstract idea in conjunction with a well-known database structure.”).  This argument is therefore unpersuasive.  
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitations of “the machine learning model trained based on rewards associated with a plurality of payment instruments”.  The Examiner fails to find support in the specification for this feature.  Although the Specification at [0033] discloses machine learning used to optimize the search to identify a payment card account, the Specification does not disclose how the machine learning is trained – nor does the Specification disclose that the machine learning is trained based on rewards associated with a plurality of payment instruments.  Therefore, the limitation is new matter.  
Claim 11 recites similar limitations.
Claims 2-10 and 12-20 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1 and 11 are directed to a method (claim 1) and a system (claim 11).  Therefore, on its face, each independent claim 1 and 11 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1 and 11 recite, in part, a method and a system, of organizing human activity.  Using the limitations in claim 11 to illustrate, the claim recites payment card account matching based on partial profile data; payment card information for a plurality of financial institution customers; partial payment card information and a merchant customer account number for a merchant customer, wherein the merchant backend does not store full payment card information for payment instruments; full payment card information for one of the plurality of the financial institution customers; wherein: the matching engine receives the partial payment card information for a payment for the merchant customer, wherein the merchant customer is one of the plurality of financial institution customers; the matching engine identifies, using a model, a plurality of payment card accounts matching the partial payment card information, the model trained based on rewards associated with a plurality of payment instruments; the matching engine determines a first payment card account of the plurality of payment card accounts that has a highest probability of being a match for the merchant customer; the matching engine requests the merchant backend to conduct a test transaction using the third party payment processor over a payment network with a first payment instrument of the first payment card account; after requesting the merchant to conduct the test transaction, the matching engine monitors a transaction authorization system for a test transaction that involves the payment card accounts matching the partial payment card information; and the matching engine associates the first payment card account involved in test transaction with the merchant customer.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for a financial institution to receive partial payment card information from a customer of a merchant, and to use the partial payment card information to associate the customer of the financial institution as the customer transacting with the merchant, which is a commercial and legal interaction, specifically a commercial interaction of business relations.  The mere nominal recitation of a financial institution comprising a database and a server executing a matching engine do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a financial institution backend comprising: a database comprising data, a transaction authorization system, and a server executing a matching engine; a merchant backend having data; a third party payment processor storing information; a machine learning model trained based on data are recited at a high-level or generality (i.e., as a generic financial institution with a database and server performing generic computer functions of  receiving partial payment card information, identifying data from a database, requesting a transaction, monitoring a payment network, and associating a payment card account involved in the transaction as a payment card account associated with the merchant customer) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-10 and 12-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
"Verifying Credit Cards," Forte, dated Oct 17, 2018 https://web.archive.org/web/20181017180414/http://www.forte.net:80/devdocs/reference/verifying_credit_cards.htm (hereinafter "Forte") discloses using a $0.00 or $0.01 transaction request to verify credit card data.
"Account Number Verification Service," Visa, dated June 6, 2016 https://usa.visa.com/dam/VCOM/global/support-legal/documents/acct-numb-verif-service-a-quick-method-to-verify-accounts-vbs-07-jun-16.pdf ("hereinafter Visa") discloses an ANV Service that works as a process where the acquirer/processor sends a message to the card issuer to determine if an account number is in good standing. It is a zero dollar authorization request that validates the card number without holding funds. A successful verification message is one that an issuer either approves the zero dollar authorization request or advises that there is no reason to decline.
US20140074724A1 (“Gordon”) discloses a method comprises receiving a transaction from an originator. The transaction comprises information associated with an identification of an initiating user or the account. The method comprises determining the actual account number, transmitting a financial services transaction request comprising the actual account number to a financial institution, receiving a response, and transmitting a response back to the originator. Another method comprises receiving, from a user device, a request to associate a financial account with a user account. The method comprises generating and sending an association message to a payment network and receiving a key associated with the financial account for use in initiating financial transactions. 
US 20180005242 A1 (“Miyamoto”) discloses a migration service provider computer may perform a payment transaction test, in which the extracted payment information is verified and authorized (e.g., checked for accuracy, compliance with the Office of Foreign Assets Control (OFAC) regulations, and/or the like). In certain implementations, the payment transaction test may correspond to a zero dollar authorization. As used herein, a zero dollar authorization may be performed to validate payment information associated with a credit card (e.g., or other financial instrument) by charging a zero dollar amount to the credit card. If the payment transaction test is successful, the migration service provider computer may generate, according to the second file format, a new payment profile corresponding to the particular payment profile.
US 20180101833 A1 (“Parekh”) discloses receiving a data message comprising facility identification data provided by the facility and user account data provided by a mobile device of the user; generating a pseudo payment message comprising the user account data; communicating the pseudo payment message to a payment network for performing a pseudo payment process; and communicating an instruction message to the facility subsequent to completion of the pseudo payment process, wherein the facility is configured to change from the secured state to an unsecured state if the instruction message represents approval of the pseudo payment process, thereby providing, to the user, access to the facility.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694